      Case 2:18-cr-00042-KJM Document 70 Filed 11/19/18 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JESUS RODRIGUEZ
7
8
9                    IN THE UNITED STATES DISTRICT COURT
10
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13   UNITED STATES OF AMERICA,         Case No. 2:18-CR-0042 KJM
14                Plaintiff,
                                       STIPULATION AND ORDER (PROPOSED)
15        v.                           MODIFYING RELEASE CONDITIONS
16   JESUS RODRIGUEZ et al.,
                                       JUDGE: Hon. Carolyn K. Delaney
17                Defendants.
18
19
20        IT IS HEREBY STIPULATED by and between plaintiff, United

21   States of America, and defendant, Jesus Rodriguez, that the

22   special conditions of pretrial release ordered on March 12, 2018

23   (doc. 28) and modified on June 25, 2018 (doc. 45) may be

24   modified to remove special condition number 13 re location

25   monitoring and curfew.     All other conditions are to remain in

26   effect.

27        This change is made at the request of Pretrial Services in

28   light of Mr. Rodriguez’s successful compliance with existing

                                                       U.S. v. Rodriguez, 2:18-cr-0042 KJM
      Case 2:18-cr-00042-KJM Document 70 Filed 11/19/18 Page 2 of 3



1    conditions of release.     The parties ask the Court to adopt the
2    attached Second Amended Special Conditions of Release, prepared
3    by Pretrial Services.
4
5                                      Respectfully submitted,
6                                      HEATHER E. WILLIAMS
7                                      Federal Defender

8
     Dated:   November 19, 2018        /s/ T. Zindel
9                                      TIMOTHY ZINDEL
                                       Assistant Federal Defender
10                                     Attorney for Jesus Rodriguez
11
                                       McGREGOR SCOTT
12                                     United States Attorney

13
     Dated:   November 19, 2018        /s/ T. Zindel for T. Delgado
14
                                       TIMOTHY DELGADO
15                                     Assistant U.S. Attorney
                                       Attorney for Plaintiff
16
17                                   O R D E R

18
19        The Second Amended Special Conditions of release are hereby

20   adopted in place of the previously-ordered conditions.

21        IT IS SO ORDERED.

22   Dated:   November __, 2018        ____________________________
                                       HON. CAROLYN K. DELANEY
23
                                       United States Magistrate Judge
24
25
26
27
28
                                                       U.S. v. Rodriguez, 2:18-cr-0042 KJM
     Case 2:18-cr-00042-KJM Document 70 Filed 11/19/18 Page 3 of 3


               SECOND AMENDED SPECIAL CONDITIONS OF RELEASE
1
2                                                           Re: Rodriguez, Jesus
                                                            No.: 2:18-CR-0042 KJM
3                                                           Date: November 16, 2018
4       1.    You must report to and comply with the rules and regulations of the Pretrial
5             Services Agency;
        2.    Your release on bond will be delayed until 9:00 a.m. on March 14, 2018, at which
6             time you will be released from the custody of the United States Marshals to
              Pretrial Services;
7       3.    You must reside at a location approved by the pretrial services officer and not
              change your residence without the prior approval of the pretrial services officer;
8       4.    You are released to the third-party custody of Stephen Stapleton;
9       5.    You must cooperate in the collection of a DNA sample;
        6.    You must restrict your travel to Eastern District of California unless otherwise
10            approved in advance by the pretrial services officer;
        7.    You must not possess, have in your residence, or have access to a
11            firearm/ammunition, destructive device, or other dangerous weapon; additionally,
              you must provide written proof of divestment of all firearms/ammunition
12
              currently under your control;
13      8.    You must refrain from the excessive use of alcohol or any use of a narcotic drug r
              other controlled substance without a prescription by a licensed medical
14            practitioner; and you must notify Pretrial Services immediately of any prescribed
              medication(s). However, medicinal marijuana prescribed and/or recommended
15            may not be used;
16      9.    You must submit to drug and/or alcohol testing as approved by the pretrial
              services officer. You must pay all or part of the costs of the testing services based
17            upon your ability to pay, as determined by the pretrial services officer;
        10.   You must report any contact with law enforcement to your pretrial services officer
18            within 24 hours;
        11.   You must participate in the Better Choices court program and comply with all the
19            rules and regulations of the program. You must remain in the program until
20            released by a pretrial services officer. In accordance with this condition, you
              must appear before the Honorable Deborah Barnes, United States Magistrate
21            Judge, in Courtroom No. 27 on the 8th Floor at 11:00 a.m. on March 20, 2018;
        12.   You must participate in a cognitive behavioral therapy program as directed by the
22            pretrial services officer. Such programs may include group sessions led by a
              counselor or participation in a program administered by the Pretrial Services
23
              office.
24
25
26
27
28
                                                                  U.S. v. Rodriguez, 2:18-cr-0042 KJM
